DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on May 17, 2022, which amends the independent claims 1 and 19-20, amends the dependent claim 2, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on May 17, 2022, have been fully considered.
	Applicant argues that by this response, the independent claims 1 and 19-20 are hereby amended to add a new limitation “such that the one or more thermal intensity values of the one or more pixels corresponding to the human face are changed in a manner determined by the distance between the human subject and the thermal camera” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Barclay, etc. (US 20200121245 A1) teaches that such that the one or more thermal intensity values of the one or more pixels corresponding to the human face are changed in a manner determined by the distance between the human subject and the thermal camera (See Barclay: Fig. 9, and (51), “A processor may be configured to determine one or more range values from the three-dimensional image data, and to correct intensity values in the fluorescence image data set based on the one or more range values”; and Fig. 1, and [0135], “In some embodiments the presence of fluorescence may be detected. In other embodiments the intensity of the fluorescence signal may be measured, and this intensity will depend on the illumination intensity at the skin surface. It may therefore be desirable to guide the user to position the device at a desired range from the skin surface, using any of the guiding methods discussed herein, or any other suitable guiding method. In other embodiments the intensity of the fluorescence signal may be corrected for the range from the device to specific points on the surface. For example, from the three-dimensional image data, the range from the device to each point on the surface can be determined. Based on the range information and knowledge of the UV light source (e.g. the light source power and expected drop off in intensity with distance) a correction factor may be determined for the fluorescence image data set as a whole, or for each pixel within the fluorescence image data set, or for each of a number of sub-regions within the fluorescence image data set. The detected intensity of the fluorescence signal may then be corrected using that correction factor. The correction factor may correct for the effects of range on the intensity of the UV light at the skin surface and/or for the effects (if any) of range on the intensity of the fluorescence signal at the image sensor”). The remaining arguments of the applicant are mooted in view of the newly found art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kusukame, etc. (US 20150204556 A1) in view of Imai, etc. (US 5555512 A), further in view of Prokosk (US 20100172567 A1), and Barclay, etc. (US 20200121245 A1).
Regarding claim 1, Kusukame teaches that a method for estimating human body temperature (See Kusukame: Figs. 14 and 7-8, and [0179], "The temperature of the user's face while sleeping may be regularly stored in a memory separate from the frame memory 15. This makes it possible to estimate the basal body temperature of the user from the temperature of the user's face measured before the user wakes up, and provide daily basal body temperature information to the user"), the method comprising:
receiving, via a thermal camera, a thermal image captured of a real- world environment, the thermal image including thermal intensity values for each of a plurality of pixels of the thermal image (See Kusukame: Fig. 1, and [0123], "The air conditioner 10 illustrated in FIG. 1 is configured of a substantially box-shaped main body 14 that includes an air inlet 11 through which air from the room is drawn in, an air outlet 12 through which conditioned air is forced out, and a thermal image sensor 13 that obtains thermal image data");
identifying a position of a human face of a human subject within the thermal image (See Kusukame: Fig. 1, and [0118], "The air conditioner disclosed in PTL 1 includes a human detection device that estimates the general location of a person's face or legs from an obtained thermal image");
receiving an indication of a distance between the human subject and the thermal camera (See Kusukame: Fig. 1, and [0200], "Note that the relationship between the vertical height of the observation pixels 51 and the height of the user varies depending on the distance between the user and the thermal image sensor 13 (the air conditioner 10). For this reason, the air conditioner 10 may include a system which estimates the distance between the user and the thermal image sensor 13. This makes it possible to estimate the height of the user with greater accuracy");
applying, based on the distance between the human subject and the thermal camera, a distance correction factor (See Kusukame: Fig. 23, and [0348], "As illustrated in (a) and (b) in FIG. 23, the distance between the plurality of linear observation areas (distance between the plurality of photosensor element lines) may be shifted by an integer multiple of the width of each linear observation area. In this case, as illustrated in (a) in FIG. 23, the distance is desirably shifted by one-half of a pixel when there are two lines of linear observation areas, and by 1/n of a pixel when there are n lines of linear observation areas. With this, thermal image data with a high X axis direction resolution is obtained") to one or more thermal intensity values of one or more pixels corresponding to the human face to give one or more distance-corrected thermal intensity values, such that the one or more thermal intensity values of the one or more pixels corresponding to the human face are changed in a manner determined by the distance between the human subject and the thermal camera; and
based on the one or more distance-corrected thermal intensity values, reporting (See Kusukame: Fig. 1, and [0102], "The air conditioner may detect a location of a person in the target area by image processing by the thermal image sensor, and the display unit may be further configured to display a temperature at the location of the person detected by the air conditioner") an indication of a body temperature of the human subject.
However, Kusukame fails to explicitly disclose that applying, based on the distance between the human subject and the thermal camera, a distance correction factor to one or more thermal intensity values of one or more pixels corresponding to the human face to give one or more distance-corrected thermal intensity values, such that the one or more thermal intensity values of the one or more pixels corresponding to the human face are changed in a manner determined by the distance between the human subject and the thermal camera; and based on the one or more distance-corrected thermal intensity values, reporting an indication of a body temperature of the human subject.
However, Imai teaches that applying, based on the distance between the human subject and the thermal camera, a distance correction factor to one or more thermal intensity values of one or more pixels corresponding to the human face to give one or more distance-corrected thermal intensity values (See Imai: Figs. 27-28, and Col. 34 Lines 5-15, "Here each of the geometric factors F1(i), F2(j), F3 depends on a distance between a person and an environmental block, a distance between a person and a neighboring pixel, an average distance between a person and a wall, a radiating direction from an environmental block to a person, a radiating direction from a neighboring pixel to a person, an average radiating direction from a wall to a person, and physical properties of the floor and walls, a symbol G is a temperature-to-heat radiation conversion factor, the number N1 denotes the number of environmental blocks, and the number N2 denotes the number of neighboring pixels").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Kusukame to have applying, based on the distance between the human subject and the thermal camera, a distance correction factor to one or more thermal intensity values of one or more pixels corresponding to the human face to give one or more distance-corrected thermal intensity values as taught by Imai in order to enhance the detection accuracy of persons (See Imai: Col. 2 Lines 63-67 ~ Col. 3 Lines 1-7, "The bottom of the first problem (1) is that a person cannot be separated from environments surrounding the person. In the prior art, the detection of a person is tried by utilizing characteristics of the person. In cases where detected objects other than a person are called environments, the states of the environments are usually multifarious, and a part of the states of the environments are near to the characteristics of the person. Therefore, the detection of the person becomes difficult. For example, in cases where a measured area in a picture processing apparatus in which visible pictures are processed is a general family room, the environments such as luminance and colors easily vary so that a person cannot be detected with a high accuracy. Also, in cases where picture signals are produced with an infrared ray sensor, distinguishing characteristics in the distinction between a person and environments are temperature and the variation of the temperature. In cases where heat-generating characteristics and/or warming characteristics of the environments are considered, even though a temperature of an environment near to a temperature of a person is detected, the judgement that the environment is not the person can be performed. Therefore, the detecting accuracy of the person can be enhanced"). Kusukame teaches a method and system that may estimate the body temperature, hand temperature of face temperature using the thermal camera to capture the thermal image and analyzing the captured thermal images, while Imai teaches a method and system that may take the distance factor in to correct the captured thermal image to enhance the detection accuracy of person. Therefore, it is obvious to one of ordinary skill in the art to modify Kusukame by Imai to distantly correct on the thermal image in order to get more accurate detection of persons. The motivation to modify Kusukame by Imai is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Kusukame, modified by Imai, fails to explicitly disclose that such that the one or more thermal intensity values of the one or more pixels corresponding to the human face are changed in a manner determined by the distance between the human subject and the thermal camera; and based on the one or more distance-corrected thermal intensity values, reporting an indication of a body temperature of the human subject.
However, Prokosk teaches that based on the one or more distance-corrected thermal intensity values (See Prokosk: Fig. 1, and [0569], "Where the output image Y is obtained from the original input image S, the 2D low-pass filtered version of the input image X.about.(d), and the uniform desired mean brightness M which is usually chosen to represent a mid-level intensity. In its simplest form, d, c, and bare user controlled constants, d (detail) specifies the 2D low-pass frequency cutoff, and c (contrast) and b (background) are numeric factors in the equation. Considered as a convolution operation, d is the effective kernel size"), reporting an indication of a body temperature of the human subject (See Prokosk: Fig. 1, and [0193], "Encodings of standardized images, curvilinear anatomical features and their characteristics are used for identification templates, processed image headers, and classification sorting Codes includes the location, shape, size, orientation, and other characteristics of each feature, plus the location of specific anatomical landmarks within a standardized template derived from that image, plus statistical and other summary information regarding the template for use in assessing the quality of the template and its utility for specific tasks. The encoding can be embedded as header information within the image, or can itself be used for classification and identification applications with linkage back to the original image when required. Portions of the header can be visibly printed onto hardcopy imagery and reports to assure they are related to the correct patient").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Kusukame to have based on the one or more distance-corrected thermal intensity values, reporting an indication of a body temperature of the human subject as taught by Prokosk in order to generate precisely the three-dimensional model of internal and external anatomical features of human body (See Prokosk: Fig. 1, and [0314], "Thermal facial identification is preferable over identification from visual images since the former is more secure. It is impossible to counterfeit or forge one face to look like another in infrared, whereas it is often possible to disguise one person to look like another in visible light. In the extreme example, most visual ID systems cannot distinguish between identical twins; an IR comparison system can. IR imaging offers the advantage of providing a surface- level, non-invasive, passive view of the interior structure of veins and arteries in the face. Although the IR signature can be blocked, it cannot be changed by surface or surgical variations, without those processes being detectable. 3D/IR virtually eliminates the two primary sources of errors in current face recognition systems; namely lighting and pose variations. 2D/IR eliminated lighting variations but still suffered from pose and scale variations and from errors in hair/skin/background segmentation"). Kusukame teaches a method and system that may estimate the body temperature, hand temperature of face temperature using the thermal camera to capture the thermal image and analyzing the captured thermal images, while Prokosk teaches a method and system that may generate accurate three-dimensional model of internal and external anatomical features of human body, for generation of mammographs, chest X-rays, and for use in automated fingerprint identification system, etc., to identify persons in the crowds. Therefore, it is obvious to one of ordinary skill in the art to modify Kusukame by Prokosk to report the persons in the crowd based on the thermal image analysis. The motivation to modify Kusukame by Prokosk is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Kusukame, modified by Imai and Prokosk, fails to explicitly disclose that such that the one or more thermal intensity values of the one or more pixels corresponding to the human face are changed in a manner determined by the distance between the human subject and the thermal camera.
However, Barclay teaches that such that the one or more thermal intensity values of the one or more pixels corresponding to the human face are changed in a manner determined by the distance between the human subject and the thermal camera (See Barclay: Fig. 9, and (51), “A processor may be configured to determine one or more range values from the three-dimensional image data, and to correct intensity values in the fluorescence image data set based on the one or more range values”; and Fig. 1, and [0135], “In some embodiments the presence of fluorescence may be detected. In other embodiments the intensity of the fluorescence signal may be measured, and this intensity will depend on the illumination intensity at the skin surface. It may therefore be desirable to guide the user to position the device at a desired range from the skin surface, using any of the guiding methods discussed herein, or any other suitable guiding method. In other embodiments the intensity of the fluorescence signal may be corrected for the range from the device to specific points on the surface. For example, from the three-dimensional image data, the range from the device to each point on the surface can be determined. Based on the range information and knowledge of the UV light source (e.g. the light source power and expected drop off in intensity with distance) a correction factor may be determined for the fluorescence image data set as a whole, or for each pixel within the fluorescence image data set, or for each of a number of sub-regions within the fluorescence image data set. The detected intensity of the fluorescence signal may then be corrected using that correction factor. The correction factor may correct for the effects of range on the intensity of the UV light at the skin surface and/or for the effects (if any) of range on the intensity of the fluorescence signal at the image sensor”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Kusukame to have such that the one or more thermal intensity values of the one or more pixels corresponding to the human face are changed in a manner determined by the distance between the human subject and the thermal camera as taught by Barclay in order to provide data at a high level of accuracy (See Barclay: Fig. 1, and [0160], " The various devices each provide a set of captured data that may differ from the data provided by other devices. For example, one device may provide a full data set including for example three-dimensional image data, thermal image data, texture image data and fluorescence image data, wound cap area, wound bed area, wound volume, average and maximum depth. This first device may provide data at a high level of accuracy such that a high level of confidence can be placed in, e.g. the calculated wound volume. A second device may provide a data set including texture image data and structured light (i.e. non-fully sampled) data, wound bed area and wound volume. The second device does not provide full 3D data and the level of confidence in the calculated wound volume may therefore be lower. A third device may provide a data set including only a texture image with approximate scale information. While a 2D wound area can be calculated, a wound volume is not provided. Further, the level of confidence in the wound area may be lower still. Any of the data sets may also include details of a current treatment regime, such as types of dressings applied, drug(s) being administered, dosage, when given, etc."). Kusukame teaches a method and system that may estimate the body temperature, hand temperature of face temperature using the thermal camera to capture the thermal image and analyzing the captured thermal images; while Barclay teaches a method and system that may generate more accurate image data by correcting the intensity image data based on distance. Therefore, it is obvious to one of ordinary skill in the art to modify Kusukame by Barclay to correct the thermal image data based on distance between the sensor and user faces. The motivation to modify Kusukame by Barclay is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 1 as outlined above. Further, Imai and Barclay teach that the method of claim 1, further comprising:
identifying a position of a second human face corresponding to a second human subject within the thermal image (See Imai: Figs. 2A-B and 18, and Col. 12 Lines 20-40, "As shown in FIG. 2A, three persons stay in a square-shaped room, a picture block PB1 designates a first person lying on a floor Fl, a picture block PB2 designates a second person standing at a corner between a left wall W1 and a back wall W2, and a picture block PB3 designates a third person sitting at a side of a right wall W3. In cases where the room is observed from its upper side, the three persons stay on the floor Fl as shown in FIG. 2B. In this case, a monitoring apparatus 31 having the picture processing apparatus 11 is installed in an air conditioner 32 at a front side of the room, and a detecting range of the monitoring apparatus 31 is indicated by a left limiting line LL1 and a right limiting line LL2. The scanning direction of the sensor 11 is directed from the right limiting line LL2 to the left limiting line LL1 to scan the room in the frontage direction. Therefore, a person staying far from the sensor 11 is placed at an upper portion of the infrared picture Pif, and a person staying near to the sensor 11 is placed at a lower portion of the infrared picture Pif. Also, temperature distributions of major parts of the walls W1, W2, W3 and a major part of the floor F1 are reproduced in the infrared picture Pif");
receiving an indication of a second distance between the second human subject and the thermal camera (See Imai: Fig. 18, and Col. 27 Lines 18-29, "The learning in the neural networks 82 of the first and second position judging units 104, 105 is performed by inputting pieces of character data and pieces of teaching data. The character data are obtained by recording a large number of persons placed at various positions of a scanning area with various clothes on the infrared picture Pif. Each of the teaching data designate a distance between a position of a person and a position of the infrared ray sensor 15. A learning method depends on a type of a neural network. In this embodiment, the maximum steep diving method called the back- propagation is utilized in the same manner as in the neural network 95");
applying, based on the second distance between the second human subject and the thermal camera, a second distance correction factor to one or more thermal intensity values of one or more pixels corresponding to the second human face to give one or more second distance-corrected thermal intensity values (See Imai: Figs. 30A-C, and Col. 35 Lines 55-67 ~ Col. 36 Lines 1-4, "As shown in FIG. 30A, the human-area correcting section 131 comprises an adjacent pixel confirming unit 134 for confirming whether or not each of pixels in the human- areas is adjacent to a pixel of a human-area and outputting a piece of connecting information designating a result of the confirmation for each of the pixels, an isolated pixel detecting unit 135 for detecting one or more isolated pixels which each are not adjacent to any pixel of the human-areas by referring to the connecting information and outputting a piece of isolated pixel information designating each of the isolated pixels for each of the isolated pixels, a human-area unifying unit 136 for confirming whether or not each of the isolated pixels of the human-areas faces an associated pixel of a human-area at one-pixel space and unifying a human-area of an isolated pixel facing an associated pixel and another human-area of the associated pixel to form a unified human-area"), such that the one or more thermal intensity values of the one or more pixels corresponding to the second human face are changed in a manner determined by the second distance between the second human subject and the thermal camera (See Barclay: Fig. 9, and (51), “A processor may be configured to determine one or more range values from the three-dimensional image data, and to correct intensity values in the fluorescence image data set based on the one or more range values”; and Fig. 1, and [0135], “In some embodiments the presence of fluorescence may be detected. In other embodiments the intensity of the fluorescence signal may be measured, and this intensity will depend on the illumination intensity at the skin surface. It may therefore be desirable to guide the user to position the device at a desired range from the skin surface, using any of the guiding methods discussed herein, or any other suitable guiding method. In other embodiments the intensity of the fluorescence signal may be corrected for the range from the device to specific points on the surface. For example, from the three-dimensional image data, the range from the device to each point on the surface can be determined. Based on the range information and knowledge of the UV light source (e.g. the light source power and expected drop off in intensity with distance) a correction factor may be determined for the fluorescence image data set as a whole, or for each pixel within the fluorescence image data set, or for each of a number of sub-regions within the fluorescence image data set. The detected intensity of the fluorescence signal may then be corrected using that correction factor. The correction factor may correct for the effects of range on the intensity of the UV light at the skin surface and/or for the effects (if any) of range on the intensity of the fluorescence signal at the image sensor”); and
based on the one or more second distance-corrected thermal intensity values, reporting an indication of a body temperature of the second human subject (See Imai: Fig. 31, and Col. 37 Lines 3-23, "As shown in FIG. 31, the static body detecting section 132 comprises a representative point accumulating unit 137 for accumulating a plurality of representative points of the human-areas picked out from a series of infrared pictures Pif(i) (i=l,2, - - - ,M) in the human-area detecting section 19 to store a frequency S(x,y) of the representative points for each of pixels and outputting the frequencies S(x,y) and pieces of positional information designating pixel positions (x,y) of the representative points in a pixel, a static body detecting unit 138 for detecting a static body distinguished from a moving body such as a person according to the frequencies S(x,y), a pixel position storing unit 139 for storing a pixel position of the static body according to a piece of positional information relating to the moving body, a processed data accumulating unit 140 for accumulating pieces of processed data obtained by processing the representative points accumulated in the representative point accumulating unit 137, and an environment position detecting unit 141 for detecting positions of the infrared ray sensor 15 and environments such as the floor Fl according to the processed data accumulated in the processed data accumulating unit 140").
Regarding claim 3, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where the indication of the distance between the human subject and the thermal camera is received from a depth camera (See Prokosk: Fig. 2, and [0213], "Current 3D/IR systems perform positive identification of persons at distances of 2' to 60' with variation in head pose. Analogous to partial latent fingerprint matching, 3D/IR feature map comparisons can identify based on a partial face image. Frame sequences of moving-head subjects can be aggregated into a more complete 3D model. Automatic reconstruction into standard poses aids recognition against existing file images of 2D or 3D visual or IR images").
Regarding claim 4, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where the indication of the distance between the human subject and the thermal camera is received from a stereoscopic pair of visible light cameras (See Prokosk: Fig. 2, and [0283], "Various techniques can be used to generate 3D/IR images without loss of generality for embodiments of the present invention. Techniques include: Triangulation schemes such as those using structured light; Interferometric schemes using Phase-shifting; Time-of-flight schemes; Depth from defocus, Moire, and sequentially coded light; and Stereo vision using two or more cameras").
Regarding claim 5, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where the distance correction factor is determined during factory calibration of the thermal camera (See Prokosk: Fig. 1, and [0105], "The fields of view of the three sensors may be different, only the portion of the field of view seen by all three sensors is used. Ideally imagery will be collected simultaneously by all sensors, although differences in cycle times and difficulties with synchronization may introduce time delays which translate into blurred curvilinear features with less precise standardization, comparison, and identification. In general, there is not correspondence between the instantaneous fields of view represented by pixels in different sensor images. Differences in array sizes, image form factors, detector array fill factors, distortions in array layout and in optics are among the reasons why the raw data from the three sensors cannot simply be stacked. Achieving pixel-to-pixel registration requires calibration of each sensor and each combination of sensors, for each distance and focus setting").
Regarding claim 6, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where the distance correction factor is derived based on identifying a plurality of different human subjects at different distances from the thermal camera in a plurality of different thermal images, and determining a distance-dependent intensity distribution of thermal intensity values corresponding to the plurality of different human subjects (See Prokosk: Figs. 1-2, and [0505], "Infrared cameras are used to screen crowds at airports and other public sites to detect persons who have a fever and may be carrying SARS. Those cameras do not provide automated detection; they merely highlight on a display monitor all temperatures hotter than a set threshold within the field of view. Human observers look at the monitor to select which individuals they will approach for closer observation. 3D/IR provides automated assessment of the subject's condition based on quantitative measurements of skin temperature, texture, and topography from individual frames, measurement of vital signs (pulse, respiration, temperature, and heart signature) from frame sequences, and detection of other observables correlated with medical condition such as watery eyes, fixed gaze, tremours, cough, and dehydration").
Regarding claim 7, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where the distance correction factor is derived based on determining a distance-dependent intensity change of thermal intensity values corresponding to a reference human subject, as a distance between the reference human subject and the thermal camera changes over a plurality of thermal images (See Prokosk: Fig. 1-2, and [0114], "IR and range images must have no area in saturation. Since human skin temperature has generally a 10 degree Celsius or smaller variation, an infrared camera with temperature difference sensitivity of 0.01 degrees will require 1000 differentials or gray levels to encode the body without saturation, given the gain and level are adjusted correctly. For medical imaging, radiometric temperature measurement is recommended without gain and level variation, and different persons' skin temperature may vary over a 35 degree range. Therefore, 12-bit digital output is required to avoid saturation").
Regarding claim 8, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, further comprising identifying a skin tone of the human subject, applying a skin tone correction factor to the one or more thermal intensity values to give tone-corrected thermal intensity values, and further reporting the indication of the body temperature of the human subject based on the tone-corrected thermal intensity values (See Prokosk: Fig. 1-2, and [0116], "2. Perform adaptive local variance equalization of the standardized IR image to emphasize the structure of the curvilinear features and compensate for the nonlinearity in thermal response of the skin surface").
Regarding claim 9, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, further comprising receiving, via a second camera sensitive to a different spectrum of light from the thermal camera, a second image captured of the real-world environment, identifying a position of the first human face within the second image, and identifying the position of the first human face within the thermal image based on correspondences between the pixels of the second image and the pixels of the thermal image (See Prokosk: Figs. 1-2, and [0404], "Historically, medical research involving IR imaging used IR cameras sensitive in the long wavelength infrared spectrum (7.5-14 .mu.m). Typical protocols required tight control of ambient temperature at 22.degree. C., air convection directly over the test subjects averted and speed of air incidence should not exceed 0.2 m/s. The subject must be kept away from electrical equipment that generates heat. The oscillation of room temperature should not exceed 1.degree. C. in a 20- minute period. If possible, the imaging should be carried out in a room with no windows; otherwise, the windows must be double-glazed and have external screens or shields to shut out sunlight. Fluorescent lamps (cold light) are preferred to tungsten lamps. A digital thermometer, with a display that can be read from at least three meters away, should be available in order to monitor the location of the subject").
Regarding claim 10, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where the one or more pixels corresponding to the human face, having the thermal intensity values to which the distance correction factor is applied, include one or more highest-intensity pixels of the human face (See Prokosk: Fig. 17A-D, and [0332], "FIG. 17a shows a range image, which is filtered in FIG. 17b to extract edges, thresholded in FIG. 17c, and skeletonized in FIG. 17d to produce pixel-level designations of inner and outer eye corners and upper lip center represented by dots"; and Figs. 1-2, and [0525], "Selections are conveyed 661 to sync/controller/processor 501 which triggers 201 and 401 to begin imaging and projector 310 to turn on and ready. SCP 501 performs the processing selected by the operator, corrects transform according to fiducial calibration, and sends the resulting image stream to high intensity color Projector 310 which projects the processed image onto the skin surface. 501 constructs specified derivative images of the common area in the current IR and Topographic images, using the corrected calibration transforms: It performs additional processing to produce: IR featuremaps, skeletonized IR featuremaps, range image isolines, horizontal-filtered range images, separated internal and external featuremaps, and separate vein/artery/external featuremaps for the common area. Each map is color-coded as per Setup selection when projected").
Regarding claim 11, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where reporting the indication of the body temperature of the human subject includes estimating an absolute body temperature of the human subject (See Prokosk: Fig. 23, and [0576], "FIG. 23 tests frame of IR imagery to determine classification of each feature in the resulting featuremap. After skeletonization, each pixel location in each skeleton feature is listed. Referring back to the original IR image, the absolute temperature of each listed location is used to determine whether or not temperature is monotonically varying along each feature. Skin creases (a) and skin fold (b) do not have monotonic variation. They do have corresponding range features and therefore are classified as skin creases. Apparent forehead vein (c) has monotonically increasing temperature (decreasing grayscale value) in the direction away from the heart and is therefore labeled a vein. Approximately 80% of blood vessel features extracted from 3D/IR imagery are veins. Arteries will be characterized by decreasing temperatures in the direction away from the heart. Also by the fact that arteries evince the pulse frequency in temperature variations at any point along the feature").
Regarding claim 12, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 11 as outlined above. Further, Imai teaches that the method of claim 11, where the thermal intensity values are grey- level counts, and the absolute body temperature of the human subject is estimated based on a known sensitivity of the thermal camera (See Imai: Figs. 5-6, and Col. 16 Lines 54-67 ~ Col. 17 Lines 1-10, "A series of temperature distributions of a room representing the measured area Am is produced with the infrared ray sensor 15 and is transferred to the infrared picture storing sections 18 as a series of infrared pictures Pif(t1). Each of the infrared pictures Pif(t1) is expressed by a plurality of pixels P(x,y) placed at coordinates (x,y). Thereafter, a pair of infrared pictures Pif(t1), Pif(t2) are transferred to the differential picture producing section 50 to produce a differential picture dPif between the infrared pictures Pif(t1), Pif(t2). In detail, a temperature of the pixel P(x,y) in the infrared picture Pif(t1) is represented by T1(x,y), and a temperature of the pixel P(x,y) in the infrared picture Pif(t2) is represented by T2(x,y). In addition, a threshold his utilized to delete noise components included in the infrared pictures Pif(t1), Pif(t2), and a temperature TN of the pixel P(x,y) in the infrared pictures Pif(t1), Pif(t2) is defined as a value not actually existing to judge that the pixel P(x,y) corresponds to a standstill body. The temperature TN is, for example, equal to - 1000.degree. C. lower than an absolute temperature a.degree. K. or 10000.degree. C. A differential temperature dT(x,y) between the temperatures Tl(x,y), T2(x,y) of the pixel P(x,y) is calculated according to following equations").
Regarding claim 14, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 1 as outlined above. Further, Kusukame teaches that the method of claim 1, further comprising displaying a representation of the thermal image on an electronic display, and reporting the indication of the body temperature of the human subject via colors of pixels used to represent the human subject (See Kusukame: Figs. 11A-B, and [0229], "Moreover, a thermal image (icon of a silhouette of a person in FIG. 11B) visually indicating the current body temperature of the user may be displayed on the user interface, as illustrated in FIG. 11B. In FIG. 11B, the color of the icon is dependent on the temperature of the user (in FIG. 11B the color is illustrated in shading; the darker shaded portions indicate a hotter region). For example, high temperature regions are displayed in red, and low temperature regions are displayed in blue").
Regarding claim 15, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 1 as outlined above. Further, Kusukame and Prokosk teach that the method of claim 1, where reporting the indication of the body temperature of the human subject includes outputting a notification (See Kusukame: Figs. 1-2, and [0247], "Moreover, at this time, other than notification by display of text, the user may be notified by audio by a notification system. This makes it possible to notify the user in real time. Moreover, using both notification systems of audio and text display makes it possible to increase the notification accuracy to the user when the user is in a loud environment or listening to music") that the body temperature of the human subject is estimated to exceed a predetermined fever threshold (See Prokosk: Figs. 1-2, and [0505], "Infrared cameras are used to screen crowds at airports and other public sites to detect persons who have a fever and may be carrying SARS. Those cameras do not provide automated detection; they merely highlight on a display monitor all temperatures hotter than a set threshold within the field of view. Human observers look at the monitor to select which individuals they will approach for closer observation. 3D/IR provides automated assessment of the subject's condition based on quantitative measurements of skin temperature, texture, and topography from individual frames, measurement of vital signs (pulse, respiration, temperature, and heart signature) from frame sequences, and detection of other observables correlated with medical condition such as watery eyes, fixed gaze, tremours, cough, and dehydration").
Regarding claim 16, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where the real- world environment includes a blackbody radiator having a predetermined temperature and thermal emissivity value, and the indication of the body temperature of the human subject is further reported based on a comparison of thermal intensity values of one or more pixels corresponding to the blackbody radiator to the one or more distance-corrected thermal intensity values (See Prokosk: Fig. 1-2, and [0092], "Commercial IR cameras generally have either an automatic or simple manual push-button thermal calibration provision by which users can correct the thermal response of the camera, and re-correct it periodically as ambient temperature changes, the camera temperature changes, internal gaskets and black body references warm. However, they do not have similar provisions for geometric calibration of the output imagery. The combined geometric variations introduced by mechanical assembly of the detector array and optics, changes to focus setting, and signal processing by the electronics can be determined for specific camera position and settings by using the camera to image a calibration target. For 3D/IR calibration it is necessary to image the calibration target at several orientations in three-dimensional space").
Regarding claim 17, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 16 as outlined above. Further, Prokosk teaches that the method of claim 16, where the real-world environment includes two or more blackbody radiators at different distances away from the thermal camera, each of the two or more blackbody radiators having the predetermined temperature (See Prokosk: Fig. 1-2, and [0092], "Commercial IR cameras generally have either an automatic or simple manual push-button thermal calibration provision by which users can correct the thermal response of the camera, and re-correct it periodically as ambient temperature changes, the camera temperature changes, internal gaskets and black body references warm. However, they do not have similar provisions for geometric calibration of the output imagery. The combined geometric variations introduced by mechanical assembly of the detector array and optics, changes to focus setting, and signal processing by the electronics can be determined for specific camera position and settings by using the camera to image a calibration target. For 3D/IR calibration it is necessary to image the calibration target at several orientations in three-dimensional space").
Regarding claim 18, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 1 as outlined above. Further, Imai and Prokosk teach that the method of claim 1, further comprising:
identifying positions of a plurality of human faces in a plurality of thermal images, each of the plurality of human faces corresponding to one or more pixels of respective thermal images having corresponding thermal intensity values (See Imai: Figs. 2A-B and 18, and Col. 12 Lines 20-40, "As shown in FIG. 2A, three persons stay in a square-shaped room, a picture block PB1 designates a first person lying on a floor Fl, a picture block PB2 designates a second person standing at a corner between a left wall W1 and a back wall W2, and a picture block PB3 designates a third person sitting at a side of a right wall W3. In cases where the room is observed from its upper side, the three persons stay on the floor Fl as shown in FIG. 2B. In this case, a monitoring apparatus 31 having the picture processing apparatus 11 is installed in an air conditioner 32 at a front side of the room, and a detecting range of the monitoring apparatus 31 is indicated by a left limiting line LL1 and a right limiting line LL2. The scanning direction of the sensor 11 is directed from the right limiting line LL2 to the left limiting line LL1 to scan the room in the frontage direction. Therefore, a person staying far from the sensor 11 is placed at an upper portion of the infrared picture Pif, and a person staying near to the sensor 11 is placed at a lower portion of the infrared picture Pif. Also, temperature distributions of major parts of the walls W1, W2, W3 and a major part of the floor Fl are reproduced in the infrared picture Pif");
determining an average thermal intensity of the plurality of human faces (See Prokosk: Fig. 14 and 7-8, and [0179], "The temperature of the user's face while sleeping may be regularly stored in a memory separate from the frame memory 15. This makes it possible to estimate the basal body temperature of the user from the temperature of the user's face measured before the user wakes up, and provide daily basal body temperature information to the user"); and
reporting the indication of the body temperature of the human subject further based on a comparison of the average thermal intensity of the plurality of human faces to the one or more distance-corrected thermal intensity values (See Imai: Fig. 31, and Col. 37 Lines 3-23, "As shown in FIG. 31, the static body detecting section 132 comprises a representative point accumulating unit 137 for accumulating a plurality of representative points of the human-areas picked out from a series of infrared pictures Pif(i) (i=l,2, - - - ,M) in the human-area detecting section 19 to store a frequency S(x,y) of the representative points for each of pixels and outputting the frequencies S(x,y) and pieces of positional information designating pixel positions (x,y) of the representative points in a pixel, a static body detecting unit 138 for detecting a static body distinguished from a moving body such as a person according to the frequencies S(x,y), a pixel position storing unit 139 for storing a pixel position of the static body according to a piece of positional information relating to the moving body, a processed data accumulating unit 140 for accumulating pieces of processed data obtained by processing the representative points accumulated in the representative point accumulating unit 137, and an environment position detecting unit 141 for detecting positions of the infrared ray sensor 15 and environments such as the floor Fl according to the processed data accumulated in the processed data accumulating unit 140"; and Fig. 20, and Col. 28 Lines 65-67 ~ Col. 29 Lines 1-13, "As shown in FIG. 20, the skin temperature detecting section 29 comprises a human-area partitioning unit 110 for partitioning a human-area detected in the human-area detecting section 19 into a plurality of human blocks which each correspond to a prescribed body portion of a person recorded on the human-area according to the posture of the person detected in the posture detecting section 27, a human block temperature calculating unit 111 for calculating an average temperature of each of the human blocks partitioned in the human-area partitioning unit 110, and a temperature comparing unit 112 for comparing the average temperatures calculated in the human block temperature calculating unit 111 with a threshold temperature to separate a part of the human blocks corresponding to uncovered body portions of the person from the remaining part of the human blocks corresponding to covered body portions of the person").
Regarding claim 19, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 1 as outlined above. Further, Kusukame, Imai, Prokosk, and Barclay teach that a computing device (See Kusukame: Figs. 14 and 7-8, and [0179], "The temperature of the user's face while sleeping may be regularly stored in a memory separate from the frame memory 15. This makes it possible to estimate the basal body temperature of the user from the temperature of the user's face measured before the user wakes up, and provide daily basal body temperature information to the user"), comprising:
a thermal camera (See Kusukame: Figs. 1-2, and [0150], "Next, the system configuration of the air conditioner 10 including the thermal image sensor 13 will be described. FIG. 7 is a block diagram illustrating the system configuration of the air conditioner 10");
a logic machine (See Kusukame: Fig. 7, and [0151], "As illustrated in FIG. 7, in addition to the thermal image sensor 13, the air conditioner 10 includes a frame memory 15, a computation processor 16, an environmental monitoring device 17, a heat exchanger 18a, a blower 18b, and an air flow direction adjuster 18c. The computation processor 16 includes an image processor 16a and a device controller 16b. Note that the above configuration is not a compulsory configuration of the air conditioner 10; one or more components may be omitted"); and
a storage machine holding instructions executable by the logic machine (See Kusukame: Fig. 7, and [0151], "As illustrated in FIG. 7, in addition to the thermal image sensor 13, the air conditioner 10 includes a frame memory 15") to:
receive, via the thermal camera, a thermal image captured of a real-world environment, the thermal image including thermal intensity values for each of a plurality of pixels of the thermal image (See Kusukame: Fig. 1, and [0123], "The air conditioner 10 illustrated in FIG. 1 is configured of a substantially box-shaped main body 14 that includes an air inlet 11 through which air from the room is drawn in, an air outlet 12 through which conditioned air is forced out, and a thermal image sensor 13 that obtains thermal image data");
identify a position of a human face of a human subject within the thermal image (See Kusukame: Fig. 1, and [0118], "The air conditioner disclosed in PTL 1 includes a human detection device that estimates the general location of a person's face or legs from an obtained thermal image");
receive an indication of a distance between the human subject and the thermal camera (See Kusukame: Fig. 1, and [0200], "Note that the relationship between the vertical height of the observation pixels 51 and the height of the user varies depending on the distance between the user and the thermal image sensor 13 (the air conditioner 10). For this reason, the air conditioner 10 may include a system which estimates the distance between the user and the thermal image sensor 13. This makes it possible to estimate the height of the user with greater accuracy");
apply, based on the distance between the human subject and the thermal camera, a distance correction factor (See Kusukame: Fig. 23, and [0348], "As illustrated in (a) and (b) in FIG. 23, the distance between the plurality of linear observation areas (distance between the plurality of photosensor element lines) may be shifted by an integer multiple of the width of each linear observation area. In this case, as illustrated in (a) in FIG. 23, the distance is desirably shifted by one-half of a pixel when there are two lines of linear observation areas, and by 1/n of a pixel when there are n lines of linear observation areas. With this, thermal image data with a high X axis direction resolution is obtained") to one or more thermal intensity values of one or more pixels corresponding to the human face to give one or more distance-corrected thermal intensity values (See Imai: Figs. 27-28, and Col. 34 Lines 5-15, "Here each of the geometric factors Fl(i), F2(j), F3 depends on a distance between a person and an environmental block, a distance between a person and a neighboring pixel, an average distance between a person and a wall, a radiating direction from an environmental block to a person, a radiating direction from a neighboring pixel to a person, an average radiating direction from a wall to a person, and physical properties of the floor and walls, a symbol G is a temperature-to-heat radiation conversion factor, the number N1 denotes the number of environmental blocks, and the number N2 denotes the number of neighboring pixels"), such that the one or more thermal intensity values of the one or more pixels corresponding to the human face are changed in a manner determined by the distance between the human subject and the thermal camera (See Barclay: Fig. 9, and (51), “A processor may be configured to determine one or more range values from the three-dimensional image data, and to correct intensity values in the fluorescence image data set based on the one or more range values”; and Fig. 1, and [0135], “In some embodiments the presence of fluorescence may be detected. In other embodiments the intensity of the fluorescence signal may be measured, and this intensity will depend on the illumination intensity at the skin surface. It may therefore be desirable to guide the user to position the device at a desired range from the skin surface, using any of the guiding methods discussed herein, or any other suitable guiding method. In other embodiments the intensity of the fluorescence signal may be corrected for the range from the device to specific points on the surface. For example, from the three-dimensional image data, the range from the device to each point on the surface can be determined. Based on the range information and knowledge of the UV light source (e.g. the light source power and expected drop off in intensity with distance) a correction factor may be determined for the fluorescence image data set as a whole, or for each pixel within the fluorescence image data set, or for each of a number of sub-regions within the fluorescence image data set. The detected intensity of the fluorescence signal may then be corrected using that correction factor. The correction factor may correct for the effects of range on the intensity of the UV light at the skin surface and/or for the effects (if any) of range on the intensity of the fluorescence signal at the image sensor”); and
based on the one or more distance-corrected thermal intensity values (See Prokosk: Fig. 1, and [0569], "Where the output image Y is obtained from the original input image S, the 2D low-pass filtered version of the input image X.about.(d), and the uniform desired mean brightness M which is usually chosen to represent a mid-level intensity. In its simplest form, d, c, and bare user controlled constants, d (detail) specifies the 2D low-pass frequency cutoff, and c (contrast) and b (background) are numeric factors in the equation. Considered as a convolution operation, d is the effective kernel size"), report (See Kusukame: Fig. 1, and [0102], "The air conditioner may detect a location of a person in the target area by image processing by the thermal image sensor, and the display unit may be further configured to display a temperature at the location of the person detected by the air conditioner") an indication of a body temperature of the human subject Prokosk: Fig. 1, and [0193], "Encodings of standardized images, curvilinear anatomical features and their characteristics are used for identification templates, processed image headers, and classification sorting Codes includes the location, shape, size, orientation, and other characteristics of each feature, plus the location of specific anatomical landmarks within a standardized template derived from that image, plus statistical and other summary information regarding the template for use in assessing the quality of the template and its utility for specific tasks. The encoding can be embedded as header information within the image, or can itself be used for classification and identification applications with linkage back to the original image when required. Portions of the header can be visibly printed onto hardcopy imagery and reports to assure they are related to the correct patient").
 
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kusukame, etc. (US 20150204556 A1) in view of Imai, etc. (US 5555512 A), further in view of Prokosk (US 20100172567 A1), Barclay, etc. (US 20200121245 A1), and Tzvieli, etc. (US 20180094982 A1).
Regarding claim 13, Kusukame, Imai, Prokosk, and Barclay teach all the features with respect to claim 11 as outlined above. However, Kusukame fails to explicitly disclose that the method of claim 11, where the absolute body temperature of the human subject is numerically represented on a near-eye display of a head- mounted display device, such that the absolute body temperature is displayed at a screen space position on the near-eye display at or near a position corresponding to the human subject.
However, Tzvieli teaches that the method of claim 11, where the absolute body temperature of the human subject is numerically represented on a near-eye display of a head- mounted display device, such that the absolute body temperature is displayed at a screen space position on the near-eye display at or near a position corresponding to the human subject (See Tzvieli: Figs. 1A-B, and [0051], "The term "inward-facing head-mounted camera" refers to a camera configured to be worn on a user's head and to remain pointed at its ROI, which is on the user's face, also when the user's head makes angular and lateral movements (such as movements with an angular velocity above 0.1 rad/sec, above 0.5 rad/sec, and/or above 1 rad/sec). A head-mounted camera (which may be inward-facing and/or outward­ facing) may be physically coupled to a frame worn on the user's head, may be attached to eyeglass using a clip-on mechanism (configured to be attached to and detached from the eyeglasses), or may be mounted to the user's head using any other known device that keeps the camera in a fixed position relative to the user's head also when the head moves. Sentences in the form of "camera physically coupled to the frame" mean that the camera moves with the frame, such as when the camera is fixed to (or integrated into) the frame, or when the camera is fixed to (or integrated into) an element that is physically coupled to the frame. The abbreviation "CAM" denotes "inward-facing head-mounted thermal camera", the abbreviation "CAM.sub.out" denotes "outward-facing head-mounted thermal camera", the abbreviation "VCAM" denotes "inward-facing head-mounted visible-light camera", and the abbreviation "VCAM.sub.out" denotes "outward-facing head-mounted visible-light camera""; and [0120], "IM.sub.ROl2 may be utilized, in some embodiments, to detect occurrences of confounding factors that can affect the temperature on the face, but are unrelated to the physiological response being detected").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Kusukame to have the method of claim 11, where the absolute body temperature of the human subject is numerically represented on a near-eye display of a head- mounted display device, such that the absolute body temperature is displayed at a screen space position on the near-eye display at or near a position corresponding to the human subject as taught by Tzvieli in order to enable the user to be selective regarding when to use the head-mounted camera and take advantage of eyeglasses that he or she owns, which may be comfortable and/or esthetically pleasing (See Tzvieli: Figs. 1A-B, and [0198], "One way in which a user may wear a head-mounted camera (such as CAM or VCAM) involves attaching a clip-on device that houses the camera onto a frame worn by the user, such as an eyeglasses frame. This may enable the user to be selective regarding when to use the head- mounted camera and take advantage of eyeglasses that he or she owns, which may be comfortable and/or esthetically pleasing"). Kusukame teaches a method and system that may estimate the body temperature, hand temperature of face temperature using the thermal camera to capture the thermal image and analyzing the captured thermal images, while Tzvieli teaches a method and system that may install inward-facing and outward-facing thermal cameras on the eyeglasses to measure facial temperature. Therefore, it is obvious to one of ordinary skill in the art to modify Kusukame by Tzvieli to have thermal cameras installed on the eyeglasses in order to measure facial temperature. The motivation to modify Kusukame by Tzvieli is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 20, Kusukame, Imai, Prokosk, Barclay, and Tzvieli teach all the features with respect to claim 1 as outlined above. Further, Kusukame, Imai, Prokosk, Barclay, and Tzvieli teach that a head- mounted display device (See Tzvieli: Figs. 1A-B, and [0055], "The following figures show various examples of HMSs equipped with head-mounted cameras. FIG. la illustrates various inward- facing head-mounted cameras coupled to an eyeglasses frame 15"), comprising:
a near-eye display (See Tzvieli: Figs. 1A-B, and [0166], "In one embodiment, the system optionally includes a user interface (UI) which notifies the user about touching the ROI. Optionally, this notification is in lieu of notifying extent of the physiological response corresponding to the time the user touched the ROI. The notification may be delivered to the user using a sound, a visual indication on a head-mounted display, and/or a haptic feedback. Optionally, the UI includes a screen of an HMS (e.g., a screen of an augmented reality headset), a screen of a device carried by the user (e.g., a screen of a smartphone or a smartwatch), and/or a speaker (e.g., an earbud or headphones). Optionally, the computer identifies that the duration and/or extent of touching the face reached a threshold, and then commands the UI to alert the user that an accurate detection of the physiological response cannot be made as long as the touching continues");
a thermal camera (See Kusukame: Figs. 1-2, and [0150], "Next, the system configuration of the air conditioner 10 including the thermal image sensor 13 will be described. FIG. 7 is a block diagram illustrating the system configuration of the air conditioner 10");
a logic machine (See Kusukame: Fig. 7, and [0151], "As illustrated in FIG. 7, in addition to the thermal image sensor 13, the air conditioner 10 includes a frame memory 15, a computation processor 16, an environmental monitoring device 17, a heat exchanger 18a, a blower 18b, and an air flow direction adjuster 18c. The computation processor 16 includes an image processor 16a and a device controller 16b. Note that the above configuration is not a compulsory configuration of the air conditioner 10; one or more components may be omitted"); and
a storage machine holding instructions executable by the logic machine (See Kusukame: Fig. 7, and [0151], "As illustrated in FIG. 7, in addition to the thermal image sensor 13, the air conditioner 10 includes a frame memory 15") to:
receive, via the thermal camera, a thermal image captured of a real-world environment, the thermal image including thermal intensity values for each of a plurality of pixels of the thermal image (See Kusukame: Fig. 1, and [0123], "The air conditioner 10 illustrated in FIG. 1 is configured of a substantially box-shaped main body 14 that includes an air inlet 11 through which air from the room is drawn in, an air outlet 12 through which conditioned air is forced out, and a thermal image sensor 13 that obtains thermal image data"); 
identify a position of a human face within the thermal image, the human face corresponding to a human subject (See Kusukame: Fig. 1, and [0118], "The air conditioner disclosed in PTL 1 includes a human detection device that estimates the general location of a person's face or legs from an obtained thermal image");
receive an indication of a distance between the human subject and the thermal camera (See Kusukame: Fig. 1, and [0118], "The air conditioner disclosed in PTL 1 includes a human detection device that estimates the general location of a person's face or legs from an obtained thermal image");
apply, based on the distance between the human subject and the thermal camera, a distance correction factor (See Kusukame: Fig. 23, and [0348], "As illustrated in (a) and (b) in FIG. 23, the distance between the plurality of linear observation areas (distance between the plurality of photosensor element lines) may be shifted by an integer multiple of the width of each linear observation area. In this case, as illustrated in (a) in FIG. 23, the distance is desirably shifted by one-half of a pixel when there are two lines of linear observation areas, and by 1/n of a pixel when there are n lines of linear observation areas. With this, thermal image data with a high X axis direction resolution is obtained") to one or more thermal intensity values of one or more pixels corresponding to the human face to give one or more distance-corrected thermal intensity values (See Imai: Figs. 27-28, and Col. 34 Lines 5-15, "Here each of the geometric factors Fl(i), F2(j), F3 depends on a distance between a person and an environmental block, a distance between a person and a neighboring pixel, an average distance between a person and a wall, a radiating direction from an environmental block to a person, a radiating direction from a neighboring pixel to a person, an average radiating direction from a wall to a person, and physical properties of the floor and walls, a symbol G is a temperature-to-heat radiation conversion factor, the number N1 denotes the number of environmental blocks, and the number N2 denotes the number of neighboring pixels"), such that the one or more thermal intensity values of the one or more pixels corresponding to the human face are changed in a manner determined by the distance between the human subject and the thermal camera (See Barclay: Fig. 9, and (51), “A processor may be configured to determine one or more range values from the three-dimensional image data, and to correct intensity values in the fluorescence image data set based on the one or more range values”; and Fig. 1, and [0135], “In some embodiments the presence of fluorescence may be detected. In other embodiments the intensity of the fluorescence signal may be measured, and this intensity will depend on the illumination intensity at the skin surface. It may therefore be desirable to guide the user to position the device at a desired range from the skin surface, using any of the guiding methods discussed herein, or any other suitable guiding method. In other embodiments the intensity of the fluorescence signal may be corrected for the range from the device to specific points on the surface. For example, from the three-dimensional image data, the range from the device to each point on the surface can be determined. Based on the range information and knowledge of the UV light source (e.g. the light source power and expected drop off in intensity with distance) a correction factor may be determined for the fluorescence image data set as a whole, or for each pixel within the fluorescence image data set, or for each of a number of sub-regions within the fluorescence image data set. The detected intensity of the fluorescence signal may then be corrected using that correction factor. The correction factor may correct for the effects of range on the intensity of the UV light at the skin surface and/or for the effects (if any) of range on the intensity of the fluorescence signal at the image sensor”);
based on the one or more distance-corrected thermal intensity values (See Prokosk: Fig. 1, and [0569], "Where the output image Y is obtained from the original input image S, the 2D low-pass filtered version of the input image X.about.(d), and the uniform desired mean brightness M which is usually chosen to represent a mid-level intensity. In its simplest form, d, c, and bare user controlled constants, d (detail) specifies the 2D low-pass frequency cutoff, and c (contrast) and b (background) are numeric factors in the equation. Considered as a convolution operation, d is the effective kernel size"), estimate an absolute body temperature of the human subject (See Prokosk: Fig. 23, and [0576], "FIG. 23 tests frame of IR imagery to determine classification of each feature in the resulting featuremap. After skeletonization, each pixel location in each skeleton feature is listed. Referring back to the original IR image, the absolute temperature of each listed location is used to determine whether or not temperature is monotonically varying along each feature. Skin creases (a) and skin fold (b) do not have monotonic variation. They do have corresponding range features and therefore are classified as skin creases. Apparent forehead vein (c) has monotonically increasing temperature (decreasing grayscale value) in the direction away from the heart and is therefore labeled a vein. Approximately 80% of blood vessel features extracted from 3D/IR imagery are veins. Arteries will be characterized by decreasing temperatures in the direction away from the heart. Also by the fact that arteries evince the pulse frequency in temperature variations at any point along the feature"); and
numerically display the absolute body temperature of the human subject at a screen space position on the near-eye display at or near a position corresponding to the human subject (See Prokosk: Fig. 2, and [0404], "Historically, medical research involving IR imaging used IR cameras sensitive in the long wavelength infrared spectrum (7.5-14 .mu.m). Typical protocols required tight control of ambient temperature at 22.degree. C., air convection directly over the test subjects averted and speed of air incidence should not exceed 0.2 m/s. The subject must be kept away from electrical equipment that generates heat. The oscillation of room temperature should not exceed 1.degree. C. in a 20-minute period. If possible, the imaging should be carried out in a room with no windows; otherwise, the windows must be double-glazed and have external screens or shields to shut out sunlight. Fluorescent lamps (cold light) are preferred to tungsten lamps. A digital thermometer, with a display that can be read from at least three meters away, should be available in order to monitor the location of the subject").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612